EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David F. Cauble on October 21, 2021.  The amendment below replaces unclear images from the previous amendment.
The application has been amended as follows: 
In claim 24, line 2, delete “
    PNG
    media_image1.png
    316
    271
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    292
    251
    media_image2.png
    Greyscale
” and insert --- 
    PNG
    media_image1.png
    316
    271
    media_image1.png
    Greyscale
---.

    PNG
    media_image2.png
    292
    251
    media_image2.png
    Greyscale
, or a pharmaceutically acceptable salt, a prodrug, a crystalline form, a stereoisomer, a tautomer, a hydrate or a solvate thereof; wherein the content of the deuterium isotope at the deuterated position is at least greater than the natural content of the deuterium isotope.---
Insert new claim 27:  ---A pharmaceutical composition, which comprises a pharmaceutically acceptable carrier and the compound according to claim 26, or a pharmaceutically acceptable salt, a prodrug, a crystalline form, a stereoisomer, a tautomer, a hydrate or a solvate thereof.---
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626